Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	Applicant’s amendment dated January 6, 2022 responding to December 24, 2021 Office Action provided in the rejection of claims 1-20. Claims 1-20 remain pending in the application and which have been fully considered by the examiner.
Applicant’s arguments, January 6, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Bucchi et al. (US 2019/0196890). Please see below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2019/0065500) hereinafter “Martin” in view of Bucchi et al. (US 2019/0196890) hereinafter “Bucchi”.
Claim 1
Martin teaches a method of application programming interface (API) management, the method comprising: 
defining, by a number of processors, a number of GraphQL policies [i.e. determining cache policies which specifies fields or paths for a GraphQL schema] (Martin, 0028, 0038-0039, 0044-0045); 
integrating, by the number of processors, the GraphQL policies into an API assembly, wherein the GraphQL policies number among other API policies at an API gateway [i.e. integrating/storing policies or set of rules into a cache 220 at a proxy] (Martin, 0025, 0028, 0038-0039, 0044); 
receiving, by the number of processors, a query from a client [i.e. receiving a query from requesting client] (Martin, 0025-0026); 
enforcing, by the number of processors, the GraphQL policies on the query at the API gateway and modifying the query if it does not comply with the GraphQL policies [i.e. employing GraphQL/cache policy on the query, and changing/updating the content query if an approach is not be feasible/desirable] (Martin, 0030, 0039-0041, 0051-0054); 
sending, by the number of processors, the query to the GraphQL backend server [i.e. sending the query from the requesting client to a server] (Martin, 0025, 0057); 

enforcing, by the number of processors, the GraphQL policies on the response at the API gateway and modifying the response if it does not comply with the GraphQL policies [i.e. employing GraphQL/cache policy on the requested content/query, and changing/updating the content query if an approach is not be feasible/desirable] (Martin, 0030, 0039-0041, 0051-0054); and 
sending, by the number of processors, the response to the client [i.e. providing response/requested content to the client] (Martin, 0025-0026).  
Martin fails to teach wherein the query is formatted according to a source API associated with the client; and transforming the query into a format according to a target API associated with a GraphQL backend server to generate a transformed query.
However, in an analogous art, Bucchi teaches the query is formatted according to a source API associated with the client [i.e. transforming the text of the query in a mathematical formalism that may be formally processed] (Bucchi, 0064, 0181); and transforming the query into a format according to a target API associated with a GraphQL backend server to generate a transformed query [i.e. a data transformer for the API query to be transformed into the mathematical formalism (a format) according to a GraphQL language] (Bucchi, 0063-0064, 0180-0181).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Martin to include the teachings of Bucchi of the query is formatted according to a source API associated with the client; and transforming the query into a format according to a target API associated with a 


Claim 2
Martin in combination with Bucchi teach the method of claim 1, further comprising; 
determining, by the number of processors, characteristics of the query [i.e. determining parameters, names, features, etc. of the query] (Martin, 0045-0046, 0071, 0090); 
extracting, by the number of processors, characteristics of the response [i.e. determining parameters, names, features, etc. of the response/requested content] (Martin, 0045-0046, 0071, 0090).  

Claim 3
Martin in combination with Bucchi teach the method of claim 1, wherein enforcing the GraphQL policies on the query comprises at least one of: enforcing a GraphQL rate limit on the query; logging the query to a number of backend servers; redacting a portion of the query; or Docket No. P201900983US01Page 23 of 28pre-processing the query and replacing a portion of the query with information provided by a second backend server [i.e. normalize the query] (Martin, 0025, 0056).  

Claim 4
Martin in combination with Bucchi teach the method of claim 1, wherein enforcing the GraphQL policies on the response comprises at least one of: redacting a portion of the response; modifying the response to a different data format; or post-processing the response and 

Claim 5
Martin in combination with Bucchi teach the method of claim 1, wherein the API gateway parses and validates the query against a schema before sending the query to the GraphQL backend server [i.e. validating the cached content which mean the query is determined by applying GraphQL schema] (Martin, 0041, 0045).  

Claim 6
Martin in combination with Bucchi teach the method of claim 1, further comprising: 
authenticating an identity of the client (Martin, 0071); and 
upon authentication, injecting a security object into the query before sending the query to the GraphQL backend server (Martin, 0071).  

Claim 7
Martin in combination with Bucchi teach the method of claim 1, wherein a subset of a schema of the GraphQL backend server is exposed to the client via the API gateway [i.e. GraphQL schema is exposed to the client/query via APIs] (Martin, 0026, 0039).  

Claim 8
Martin in combination with Bucchi teach the method of claim 1, further comprising updating rate limits [i.e. updating cache policy according to maximum amount of cache size] (Martin, 0046, 0049, 0061).

Claims 9-16 do not teach or define any new limitation other than above claims 1-8. Therefore, claims 9-16 are rejected for similar reasons. 
Claims 17-20 do not teach or define any new limitation other than above claims 1, 3-4, 6. Therefore, claims 17-20 are rejected for similar reasons. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459